DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to Claim 1 [filed as part of submission, page 6,  on September 16, 2021] have been fully considered, but are now moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
Claims 1 through 3, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,286,381 to Litehizer (hereinafter “Litehizer”).
Litehizer discloses a compression tool (Fig. 1) for fastening a cable (e.g. 124) to a connector (e.g. 12) comprising:
an anvil (e.g. 16) secured to one end of the compression tool, the compression tool having a compression tool length (e.g. along centerline of 14 in Fig. 1);
a compression plunger (e.g. 46, 48) slidable in a direction of the compression tool length [Figs. 3 to 4];
a handle set (e.g. 18, 26) for transmitting force to the compression plunger toward and away from the anvil; and
a spacer block (e.g. 58) for securing the connector a distance from the anvil, the spacer block disposed against the anvil (in Fig. 3), the spacer block including a first spacer block end (at 58) having a first depth [diameter length of 58] in the direction of the compression tool length and a second spacer block end (at 60) having a second depth [diameter length of 60] different than the first depth [Fig. 2 or 3] wherein the spacer block is rotatable about an axis [vertically around axis of 60, in Fig. 1] perpendicular to the compression tool length [horizontally along 14 in Fig. 1] to a first or second active position [Fig. 3 or 4].
Claim 2:  Litehizer further discloses that the handle set includes a handle (e.g. 26) and a linking member (e.g. 24, in Fig. 2), the handle and linking member movable from an open position (in Fig. 3) wherein the plunger (is a first distance from the anvil to a closed position (in Fig. 4) wherein the plunger (46) is a second distance from the anvil, the second distance being less than the first distance. |
Claim 3:  Litehizer further discloses that the first active position secures the connector (12) a first distance from the anvil (see Fig. 1) and the second active position secures the connector a second distance from the anvil (see Fig. 5A), different than the first distance from the anvil.
Claim 7:  Litehizer further discloses that the spacer block may be rotated to a third inactive position [e.g. anyone of grooves 110 to the left of the top two grooves 110, in Fig. 5A] between the first active position (in Fig. 1) and the second active position (e.g. at the top two grooves 110, in Fig. 5A).
Claim 8:  Litehizer further discloses a spring (e.g. 50, in Fig. 2) for biasing the compression plunger away from the anvil.
Claim 11:  Litehizer further discloses that the spacer block (58) is rotatable about a pin (e.g. 70) extending through an opening (e.g. 68) in the spacer block, the pin slidable in an elongated opening (e.g. 74, in Fig. 3) along the tool length so the spacer block may be pulled [e.g. rotated] away from the anvil during rotation.

Allowable Subject Matter
Claims 4, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896